Citation Nr: 1415884	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  10-30 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date prior to August 18, 2008 for the grant of service connection for a left ankle disability.

2.  Whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In November 2013, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

As will be discussed below, the issue of entitlement to service connection for a lumbar spine disability is being reopened herein; the underlying issue of service connection is further addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for a left ankle disability was last denied in a November 2000 rating decision; the Veteran did not perfect an appeal as to the subsequent February 2001 statement of the case (SOC).

2.  The Veteran did not file an application to reopen the left ankle disability claim until August 18, 2008.
3.  In a November 2000 rating decision, the RO denied service connection for a lumbar spine disability.  The Veteran failed to perfect an appeal as to the subsequent February 2001 SOC.

4.  Additional evidence received since the November 2000 rating decision, and considered with the record as a whole, is neither cumulative nor redundant as to the issues of entitlement to service connection for lumbar spine disability, and it raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to August 18, 2008, for the award of service connection for a left ankle disability have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(q),(r) (2013).

2.  The November 2000 rating decision, which denied service connection for a lumbar spine disability, is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

3.  The evidence received since the November 2000 rating decision is new and material as to the issue of service connection for a lumbar spine disability, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  See 38 U.S.C.A. § 5103(a) (West 2002 & West Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  See 38 U.S.C.A. § 5103A (West 2002 & West Supp. 2013); 38 C.F.R. § 3.159(c) (2013).

The Board has considered the legislation regarding VA's duty to notify and to assist claimants and finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim of service connection for a lumbar spine disability, no further discussion of these VCAA requirements is required.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

With respect to the earlier effective date claim, the Board finds that all notification action needed to make a decision as to the claim for earlier effective dates has been accomplished.  Through a May 2010 notice letter, the Veteran was notified of the information and evidence necessary to substantiate his claim.  The notice letter informed the Veteran of the general criteria for assigning effective dates.  The May 2010 notice letter also satisfied the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Consequently, a remand for further VCAA notification is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the effective date issue on appeal.  The outcome of this appeal turns on a determination as to the date that a claim of service connection was filed based on information and evidence that has already been associated with the claims file.  There is no need for a medical examination and or opinion.  There is no suggestion that additional evidence, relevant to this matter, exists and can be procured.  No further development action is required.

II.  Earlier effective date

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).

The applicable statutory and regulatory provisions require that VA look to all communications from the Veteran which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C.A. § 511(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2013); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2013).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2013).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155 (2013).
With respect to service connection claims that are granted following the submission of new and material evidence, governing regulation provides that the effective date of the award will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(q)(1)(ii), (r) (2013).

38 C.F.R. § 3.156(c)(1) provides that "notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section."

Pursuant to 38 C.F.R. § 3.156(c)(2), "paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other source."

Here, the Veteran contends that he is entitled to an effective date earlier than August 18, 2008, for the grant of service connection for a left ankle disability.

As noted above, he served on active duty from October 1971 to September 1978.  A review of the Veteran's STRs demonstrates that he was treated for a left ankle sprain in April 1978.  X-rays at the time revealed questionable chip fracture of dorsum of foot.   Records confirm that the Veteran was placed in a soft cast and was profiled for four weeks.  The Veteran's August 1978 service separation examination noted the Veteran's complaint of left ankle pain after walking.

In November 1978, he filed a claim of entitlement to service connection for a left ankle disability, which was denied in a January 1979 rating decision.  The Veteran was notified of the decision and of his appellate rights; however he did not appeal.

In June 2000 the Veteran filed to reopen his previously denied left ankle claim.  A November 2000 rating decision confirmed and continued the previous denial.  The Veteran disagreed with the denial and a SOC was issued in February 2001.  He did not perfect an appeal.

On August 18, 2008, the Veteran filed to reopen his claim.  Service connection was granted in a December 2009 rating decision, effective May 1, 2009.  However, in a July 2010 rating decision, a corrected effective date of August 18, 2008 was assigned.

Accordingly, the RO has assigned an effective date of August 18, 2008 for the grant of service connection for a left ankle disability.  The Veteran seeks an earlier effective date.

Based upon a review of the evidence, and for reasons expressed immediately below, the Board finds that the currently assigned effective date of August 18, 2008, is the earliest effective date assignable for the award of service connection for a left ankle disability.

As noted above, the assignment of an effective date for service connection is essentially governed by the date of filing with VA of a claim.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).  As indicated above, the Veteran was initially denied service connection for a left ankle disability in a January 1979.  He was notified of that decision and of his appellate rights; however, he did not appeal.  His claim was again denied in November 2000 and he did not subsequently perfect an appeal of that decision; as such, it became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1104 (2013).

The Board has reviewed the record and can identify no communication from the Veteran that would constitute a notice of disagreement as to the January 1979 rating decision or a substantive appeal as to the February 2001 SOC.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) (the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits).  The Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peak, 21 Vet. App. 537, 539-540 (2008) (citing Bingham v. Nicholson, 421 F. 3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d. 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995).)  The fact that service connection for a left ankle disability was previously denied does not entitle the Veteran to an earlier effective date with regard to his present claim.

Additionally, the Board has reviewed the record and can find no communication from the Veteran that may be considered to be a claim of entitlement to service connection for a left ankle disability following the last final denial in February 2001 and prior to the date the claim to reopen was received (August 18, 2008).  See Servello, supra.

The Board recognizes the Veteran's recent contentions that he is entitled to an earlier effective date because the left ankle disability claim was granted in December 2009 based upon evidence contained in misplaced STRs, which were reunited with the file.  See, e.g., the November 2013 Board hearing transcript.  To this end, the Board notes that the Veteran's left ankle claim was denied in January 1979 based upon a finding that the Veteran's in-service left ankle sprain was considered acute and transitory and no residuals were identified at discharge.  The November 2000 rating decision and February 2001 SOC confirmed and continued the previous denial because the Veteran had not submitted evidence demonstrating that he was currently diagnosed with a left ankle disability that was due to his military service.  Crucially, the claim was eventually granted in the December 2009 rating decision based upon the findings of the August 2009 VA examiner in support of medical nexus between the currently diagnosed left ankle disability and the Veteran's military service.  Accordingly, the evidence does not demonstrate that the Veteran's left ankle claim was granted based upon evidence in any subsequently associated STRs; as such, 38 C.F.R. § 3.156(c) does not avail the Veteran in this matter.

To the extent that the Veteran is contending that his left ankle symptomatology began during service and continued thereafter and, as such, service connection should be granted beginning the day following discharge, this amounts to an argument couched in equity.  The Board, however, is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).

The Board does not dispute that the Veteran experienced a left ankle disability prior to the assigned effective date.  That he did was evidence that provided a basis for the grant of service connection.  However, the Board is obliged to follow the law within the parameters set by Congress.  As explained above, the law does not support the assignment of an effective date prior to August 18, 2008 for the grant of service connection for a left ankle disability.

In conclusion, for the reasons and bases set forth above, the Board finds that the effective date for the grant of service connection for a left ankle disability should be no earlier than the currently assigned date of August 18, 2008.  Accordingly, the benefit sought on appeal is denied.

III.  Claim to reopen

By a November 2000 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for a lumbar spine disability.  The Veteran disagreed with the denial and a SOC was issued in February 2001; however, he did not perfect an appeal and the decision consequently became final.  38 U.S.C.A. § 7015 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013).

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105.

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

For applications filed after August 29, 2001, as was the application to reopen the claim in this case, new evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The relevant evidence of record at the time of the November 2000 rating decision and February 2001 SOC consisted of the STRs, VA and treatment records, and the Veteran's statements.  The STRs documented the Veteran's complaints of back pain in November 1971, November 1972, December 1973, May 1974, September 1975, and November 1975.

Relevant evidence received since the November 2000 denial includes a September 2009 VA neurology examination report and an August 2009 VA examination report.  In the September 2009 VA neurology examination report, the examiner diagnosed the Veteran with lumbar spondylosis and opined, "[t]here has been at least since military service since the record in military service indicated treatment of his low back pain."  He concluded, "[t]he low back pain is as likely as not caused by his injury in the military service."

Crucially, the September 2009 VA examiner's opinion is "new," as it was not of record at the time of the last final denial and is also "material" because it suggests a nexus between the Veteran's lumbar spine disability and his military service.  As a result, the Board finds that the newly added evidence, which is presumed credible, see Justus, supra, constitutes new and material evidence.  Accordingly, the claim of service connection for a lumbar spine disability is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

Entitlement to an effective date prior to August 18, 2008, for the grant of service connection for a left ankle disability is denied.

New and material evidence sufficient to reopen a claim for service connection for a lumbar spine disability has been received; to this limited extent, the appeal is granted.


REMAND

With respect to the reopened claim of entitlement to service connection for a lumbar spine disability, the Veteran asserts that his disability was incurred during his military service.  See the Veteran's statement dated August 2008.  He has alternatively asserted that his lumbar spine disability has been caused or aggravated by his service-connected left ankle disability.  See the Veteran's statement dated December 2010.

The Veteran was afforded a VA examination in August 2009 which addressed his claimed lumbar spine disability.  The examiner diagnosed the Veteran with a chronic lumbar strain.  As to the question of medical nexus, the examiner concluded that "[d]ue to [the] lack of corroborating service medical record evidence, I believe it is less likely as not that the Veteran's current diagnosis of chronic lumbar strain was incurred in or as a result of military service.  Although the examiner provided a rationale to support his conclusion; he did not provide a conclusion regarding the question of whether the Veteran's currently diagnosed lumbar spine disability was caused or aggravated by his service-connected left ankle disability.

As such, this claim presents certain medical questions that cannot be answered by the Board.  Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  The Board therefore concludes that an additional VA medical opinion is necessary to address the outstanding questions of medical nexus with respect to the lumbar spine claim.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  The Board observes that the VA examiner should note the Veteran's competent and credible testimony that he was not involved in a motorcycle accident following his military service, but rather a motor vehicle accident while riding in a truck.  See the November 2013 Board hearing transcript, pgs. 2-3.

On remand, ongoing medical records should be also obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of any outstanding treatment for a lumbar spine disability that the Veteran may have received.  The Board is particularly interested in records of treatment that the Veteran may have received at any VA facility since November 2013.  All such available documents should be associated with the claims file.

2.  Then, refer the VA claims file to an examiner with appropriate expertise in order to address the Veteran's lumbar spine disability.  The Veteran does not need to be examined.  The examiner is requested to review the claims file in its entirety including the recently obtained VA treatment records.

The examiner should then provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the current lumbar spine disability had its clinical onset during the Veteran's active duty or is otherwise related to such service.  The examiner should also address whether it is at least as likely as not (i.e., at least a 50 percent probability) that the lumbar spine disability was caused or aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected disabilities to include by his service-connected left ankle disability.

A rationale should be given for all opinions and conclusions expressed.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

3.  Then, readjudicate the issue of service connection for a lumbar spine disability, to include as secondary to the service-connected left ankle disability.  If a benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


